196 F.2d 223
Silas T. KUIKEN, Appellantv.UNITED STATES of America, Appellee.
No. 13891.
United States Court of Appeals Fifth Circuit.
May 15, 1952.
Rehearing Denied June 17, 1952.

Appeal from the United States District Court for the Western District of Texas; R. E. Thomason, Judge.
Silas Y. Kuiken, in pro. per.
Holvey Williams, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before HOLMES, BORAH, and RIVES, Circuit Judges.
HOLMES, Circuit Judge.


1
We deem it wholly unnecessary to write anything in this case except to say that the judgment appealed from is affirmed for the reasons stated in the opinion of the trial court, which is reported in United States v. Kuiken, D.C., 101 F. Supp. 929.


2
Affirmed.